CaS€ 17-32156-thf DOC 39 Filed 11/26/18 Entered 11/26/18 15239:29 Page 1 Of 3

In Re:

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF KENTUCKY

LOUISvILLE DIVISION
Case No. 17-32156
Arturo Mendez, Jr. Chapter 13
Letitia R Mendez v
Debtors. , Judge Thomas H. Fulton

 

AGREED ORDER CONCERNING MO'I`ION FOR RELIEF FROM

AUTOMATIC STAY AND CO-DEBTOR STAY OF PR()PERTY KNOWN AS

2321 BURRELL DR, LOUISVILLE, KY 40216

 

This matter having come before the Court upon the Motion for Relief from Stay and Co-

Debtor Stay filed herein by the secured creditor, US Bank Trust National Association, as Trustee
of the SCIG Series lll Trust (“l\/lovant”) and it appearing to the Court that parties have agreed to
a course of action Which will permit the continuation of the automatic stay conditioned upon
certain provisions incorporated herein for the protection of Movant:

l.

The Chapter 13 plan filed herein on behalf of the Debtors provided that said Debtors
were to make regular monthly payments to Movant outside of the Plan on a regular
monthly fashion

In breach of the terms of said Plan, the Debtors failed to make certain of the regular
monthly payments to Movant; said payments are currently in default six (6) payments for
a total of $3,135.72, plus $69.90 in late charges, $850.00 in fees and $181.00 in

costs. The post-petition arrearage amount is a total of $4,236.62.

In order to eliminate Said post-petition delinquency, the Debtors and Movant agree to
include the full post-petition arrearage amount of $4,236.62 inside the Chapter 13
proceeding and the Trustee shall add this obligation to his ledger of disbursement without
further motion or order of this Court and will include interest in the amount of 3.875%
over the life of the disbursement

The orr-going monthly payments to US Banl< Trust National Association, as Trustee of
the SCIG Series III Trust shall be paid directly by the Trustee beginning with the
December l, 2018 payment in the amount of $522.62.

Movant shall file a Supplemental Proof of Claim in the amount of $4,236.62 within 30
days of the entry of the Agreed Order.

Debtor shall file a Motion to Amend the Confirmation Order within 30 days of the entry
of the Agreed Order with the terms of this Agreed Order incorporated therein

C_ase 17-32156-tht DOC 39 Filed 11/26/18 Entered 11/26/18 15:39:29 Page 2 of 3

7. ln the event that said Debtors should fail to timely file the Motion to Amend the
Confirmation Order, and/or fail to timely make any future monthly plan payments to the
Chapter 13 Trustee, Movant shall give ten (10) days notice to Debtors’ counsel and to the
Debtors; and thereafter Movant shall file with the Court an affidavit certifying that the
Debtors are in default under the terms of the Agreed Order and upon submission of such
affidavit, without hearing, further notice or separate order, the Movant is granted Relief
from Stay.

8. Debtors’ counsel, Jason A. Bauman, is hereby awarded the sum of Q in attorney’s
fees for his services rendered in connection with this Motion and Agreed Order to be paid
through the Chapter 13 Plan.

This is a final and appealable order.

IT IS SO ORDERED.

Agreed Upon and Submitted by:

/s/ D. Anthonv Sottile
D. Anthony Sottile (92251)
J on Liebe_rman (86802)
Sottile & Barile, Attorneys at Law
P.O. Box 476
LovelandJ OH 45140
Phone: 513.444.4100
bankruptcy@sottileandbarile._com

CaSe 17-32156-thf DOC 39 Filed 11/26/18

 

las n .Y/auhi/an

68 l ix` W§L-,_S.Hi
Louisville, KY 40258
Phone: 502.995_8686
jbaumanlaw@gmail.com
Debtors’ Attomey

Copies to:

Jason A. Bauman

6801 Dixie Hwy., Suite 229
Louisville, KY 40258
jbaumanlaw@gmail.com

William W. Lawrence
310 Republic Plaza

200 S. Seventh St
Louisville, KY 40202
ECF@louchapterl 3 .com
Chapter 13 Trustee

Asst_ U.S. Trustee

Office of the U.S. Trustee

601 West Broadway #512
LouisvilleJ KY 40202
ustpregionOS.lo.ecf@usdoj. gov

D. Anthony Sottile

J on Lieberman

Sottile & Barile, Attorneys at Law
P.O. Box 476

Loveland, OH 45140
bankruptcy@sottileandbarile.com

Arturo Mendez, Jr.
2321 Burrell Drive
Louisville, KY 40216

Letitia R Mendez
2321 Burrell Drive
Louisville, KY 40216

Entered 11/26/18 15:39:29 Page 3 of 3

